Per Curiam.
Three disciplinary complaints were filed with the Counsel for Discipline of the Nebraska State Bar Association against Donald W. Winingham.
To protect the public and the reputation of the bar, this court temporarily suspended respondent on October 7,1991, pending investigation of the complaints against him.
On November 25,1991, formal charges were filed against the respondent, setting forth three counts alleging violations of the following provisions of the Code of Professional Responsibility: DR 1-102(A)(1) and (6), DR 6-101(A)(3), and DR 7-101(A)(2). Respondent was also charged with two counts of violating DR 1-102(A)(5) and DR 9-102(B)(4). On November *96426, more charges were filed against respondent, supplementing the original charges with three additional counts for violations of DR 1-102(A)(1) and (6), DR 6-101(A)(3), and DR 7-101(A)(2).
Respondent has failed to file an answer to either the initial formal charges or the additional formal charges. Pursuant to Neb. Ct. R. of Discipline 10(1) (rev. 1989), we enter our judgment on the pleadings.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
JUDGMENT OF DISBARMENT.
White, J., not participating.